Title: Benedict Crump to Thomas Jefferson, 20 October 1819
From: Crump, Benedict
To: Jefferson, Thomas


					
						Sir
						
							Richmond
							20th October 1819
						
					
					A Note drawn by Wilson C Nicholas Esqr for $10.000 and endorsed by you, dated 18h August last past, payable this day at the Office of Discount and Deposit of the Bank of the United States at this place, was delivered to me by the President, Directors & Co of said Bank for protest
					
						Your Obt Servt
						B. Crump Noty Pub
					
				